—In an action, inter alia, on a contract, plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County, entered November 21, 1977, as, after a nonjury trial, dismissed the complaint as against defendant C. A. V. Enterprises, Inc., and granted the said defendant judgment on its counterclaim for money damages. Judgment modified, on the facts, by reducing the principal amount awarded defendant C. A. V. Enterprises, Inc., in the second decretal paragraph thereof to $2,834.88. As so modified, judgment affirmed insofar as appealed from, with *788costs to respondent, and action remitted to Special Term for entry of an appropriate amended judgment. Respondent failed to prove that the lubricator gas cock, which was installed by November, 1973, approximately two years before it was replaced, was defective when installed. It is equally possible that the defect was subsequently caused by an independent source. Accordingly, damages were improperly awarded for that item. Mollen, P. J., Latham, Damiani and Titone, JJ., concur.